Citation Nr: 1109190	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  06-15 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for service-connected left hand dorsum scars.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1974 to August 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in North Little Rock, Arkansas.

This matter was previously before the Board in April 2009, at which time it was remanded to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development and consideration.  The case is now returned to the Board.

The Board notes that following the April 2009 Board Remand, during the pendency of this appeal, in October 2010, the RO awarded a separate 20 percent disability rating for left hand ulnar neuroma, effective as of September 27, 2004.  As such, the issue of secondary neurological manifestations associated with the service-connected left hand dorsum scars are not currently before the Board.


FINDING OF FACT

The Veteran has two superficial left hand dorsum scars, each measuring less than 2 square centimeters, that are stable, but painful.


CONCLUSION OF LAW

The criteria for a disability rating higher than 10 percent for connected left hand dorsum scars have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 4.118, 4.124a, Diagnostic Codes 5214, 5215, 5215, 7800 to 7805, and 8516 (2010); 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in May 2005 and April 2009, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) (2010).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The RO also notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

For an increased-compensation claim, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).

In this case, the Veteran was provided pertinent information in the above mentioned letters and other correspondence provided by the RO.  Specifically, VA informed the Veteran of the necessity of providing, on his own or by VA, medical or lay evidence demonstrating a worsening or increase in severity of the respective disability, and the effect that the worsening has on his employment and daily life.  The Veteran was informed that should an increase in disability be found, a disability rating would be determined by applying the relevant diagnostic codes; and examples of pertinent medical and lay evidence that he could submit relevant to establishing entitlement to increased compensation.  The Veteran was also provided notice of the applicable relevant diagnostic code provisions.

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(c) (2010).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  The Veteran has been medically evaluated in conjunction with his claims.  Thus, the duties to notify and assist have been met.

Increased disability ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "mild," "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2010).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

Left Hand Dorsum Scars

The Veteran filed his claim for an increase in his disability rating for his service-connected left hand dorsum scars in April 2005.  

At the time he filed his claim, the Veteran's left hand dorsum scars were rated as 10 percent disabling under Diagnostic Code 5215 for limitation of motion of the wrist.  So he was in receipt of the maximum available benefit under that diagnostic code provision.  See 38 C.F.R. § 4.71a.

In evaluating musculoskeletal disabilities, VA must determine whether the joint in question exhibits weakened movement, excess fatigability, or incoordination, and whether pain could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  However, where a musculoskeletal disability is currently evaluated at the maximum schedular rating based upon limitation of motion, DeLuca consideration is not applicable.  See Johnston v. Brown, 10 Vet. App. 80 (1997).  Therefore, since the Veteran already receives the maximum rating possible under Diagnostic Code 5215, the analysis required by DeLuca would not result in a higher schedular rating.  The Board must, therefore, consider whether any alternative diagnostic codes serve as a basis for a higher rating.  

Diagnostic Code 5214 provides for higher ratings based upon ankylosis of the wrist.  38 C.F.R. § 4.71a.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987).  Diagnostic Code 5125 also provides higher ratings for loss of use of a hand.  38 C.F.R. §§ 4.71a.  

That said, the evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  And so insofar as the Veteran's current 10 percent rating under Diagnostic Code 5215 reflects limitation of motion of the wrist and other rating criteria -particularly those under 38 C.F.R. § 4.118, may also provide for disability ratings based upon such limitation of motion, the Veteran may not receive a rating under both diagnostic codes.  See id.

Under the provisions of 38 C.F.R. § 4.118, scars are rated based on varying manifestations.  In this regard, the Board notes that as of October 23, 2008, revised provisions for evaluating scars were enacted.  This new regulation, however, indicates that the revised provisions are applicable only to claims received on or after October 23, 2008, unless the Veteran requests his claim be evaluated under the new criteria.  73 Fed. Reg. 54708 (Sept. 23. 2008).  As mentioned, the Veteran's claim was received in April 2005.  While he has not expressly indicated he would like his claim to be evaluated under the new criteria, his representative cited the new criteria in his January 2011 Appellant's Post-Remand Brief.  Therefore, the Board will consider the Veteran's claim under both sets of criteria.

Under the regulations in effect prior to October 23, 2008, Diagnostic Code 7800 rates scars of the head, face, or neck based upon disfigurement, and does not apply in this case as the service-connected scar is located on the Veteran's left wrist.  38 C.F.R. § 4.118.

 Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling. Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling.  Scars in an area or areas exceeding 72 square inches (465 sq. cm.) are rated 30 percent disabling.  Scars in an area or areas exceeding 144 square inches (929 sq.cm.) are rated 40 percent disabling.  Note (1) to DC 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a deep scar is one associated with underlying soft tissue damage.  Id.

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  Note (1) provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  Id.

Diagnostic Code 7803 provides a 10 percent rating for superficial unstable scars.  Note (1) to Diagnostic Code 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  Id.

Diagnostic Code 7804 provides a 10 percent rating for superficial scars that are painful on examination.  Note (1) provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that a 10-percent rating will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable rating. 38 C.F.R. § 4.118. Diagnostic Code 7804 also directs the rater to see 38 C.F.R. § 4.68 (amputation rule).  Id.

Diagnostic Code 7805 provides that other scars are to be rated on limitation of function of affected part.  Id.

Under the revised rating criteria, Diagnostic Code 7800 again pertains only to scars of the head, face, or neck and is thus inapplicable here.  38 C.F.R. § 4.118.

Diagnostic Code 7801 refers to scars, not of the head, face or neck, that are deep and nonlinear.  Scars of an area or areas at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) are rated 10 percent disabling.  Scars of an area or areas at least 12 square inches but less than 72 square inches (465 sq. cm.) are rated 20 percent disabling.  Scars of an area or areas at least 72 square inches but less than 144 square inches (929 sq. cm.) are rated 30 percent disabling.  Scars of an area or areas 144 square inches or greater are rated 40 percent disabling.  Id.

Diagnostic Code 7802, burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent evaluation.  Id.

Diagnostic Code 7803 was discontinued as of the October 2008 regulation change.  Id.

Diagnostic Code 7804 provides that one or two scars that are unstable or painful warrant a 10 percent evaluation.  Three or four scars that are unstable or painful warrant a 20 percent evaluation.  Five or more scars that are unstable or painful warrant a 30 percent evaluation.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under diagnostic code 7804, when applicable.  Id.

Diagnostic Code 7805 relates to disabling effects of scars not considered under the diagnostic codes described elsewhere in this decision and directs that they be evaluated under an appropriate diagnostic code.  Id.

As mentioned, the Veteran's left hand dorsum scars are rated as 10 percent disabling based on limitation of motion.

The Veteran's VA treatment records show that on September 27, 2004, he reported  weakness with prolonged use of his left hand with numbness and pain extending into his ring and little finger.  He was diagnosed with an ulnar neuroma.  A review of the Veteran's treatment records show complaints of similar neurological symptoms.  As set forth above, the Veteran has been separately rated for left hand ulnar neuroma.

A VA examination report dated in June 2005 shows that the Veteran reported having more pain in his left hand and wrist and developing more pain and weakness with increased usage.  Upon examination, there were two scars, each one inch in length, on the dorsum of the left hand near the wrist.  The scars were not tender.  There was no keloid formation.  There was no erythema or infection.  The scars were not tender to touch.  The Veteran could dorsiflex his wrist to 65 degrees and palmar flex to 75degrees.  He could ulnar deviate to 35 degrees and radial deviate to 15 degrees.  With repetition, there was no increase in loss of range of motion due to pain, fatigue or weakness.  The joints were slightly painful on motion.  The Veteran was able to work and his daily activities were not affected unless he used his left hand repeatedly.

A VA examination report dated in May 2010 shows that the Veteran reported an in-service injury resulting in two lacerations on the mid dorsum of his left (minor) hand near the extensor crease.  It was sutured and has resulted in well-healed scars.  As he has grown older, he has noticed the grip on his left hand had diminished and he had greater difficulty grasping for a prolonged period of time.  He noticed that his left hand grip strength would diminish the longer he applied it and seemed significantly less than what he had experienced with his dominant (right) hand.  He also noticed that during changes in the weather, the area of the scars would ache and cause greater discomfort.  He stopped wearing his wedding band because of swelling in the third and fourth fingers in the left hand which would occur with using his hand during the course of the day.  Upon examination, there were two diagonal scars over the third and fourth metacarpal bases.  The more proximal one was two centimeters from the extensor crease and each scar measured a maximum two centimeters by one millimeter.  The scars were not unstable; nor were they raised or depressed.  The Veteran complained of slight tenderness to palpation.  There was no absence of underlying tissue and no limitation of motion.  He was able to touch the tips of all four fingers to the palmar crease.  He was able to touch the tip of his thumb to the base of the fifth metacarpal.  There was no alteration of sensation.  The distance around the mid-palm of both hands was equal.  The diameter around the ring finger of both hands was the same.  There was no visible difference in appearance with any of the fingers on the left hand compared to the right. The grip strength on the right and the left was slightly diminished on the left by approximately 10 percent.  There was no sensory deficit distal to the scars.  There was no bone or cartilage impairment.  There was no ankylosis of any joint.  There was no abnormality of the nerves supplying the left wrist or hand.  There was no sensory deficit, numbness, or altered sensation distal to the scars.  There were no keloid formations or associated edema.  Furthermore, the Veteran reported that as a supervisor in environmental management, he did not have to do much manual labor, but he would frequently fill in for absent employees who performed manual labor and had increased left hand difficulty afterwards.

Based on the Board's review of the competent medical evidence, the Board finds the preponderance of the evidence indicates that throughout the relevant time period, the Veteran has been in receipt of the highest rating available for limitation of motion due to his left hand dorsum scars, there has been no ankylosis associated with his left hand dorsum scars, and he has not lost use of his left hand (or wrist).  Thus, he is not entitled to a disability rating higher than 10 percent under 38 C.F.R. § 4.71a, Diagnostic Codes 5124, 5214, and 5215.  It also indicates he has two superficial left hand dorsum scars, each measuring less than two square centimeters, that are stable, but painful.  As such, he is also not entitled to a disability rating higher than 10 percent under 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, 7803, 7804, and 7805 (in effect prior to the October 2008 revisions) or Diagnostic Codes 7800, 7801, 7802, 7804, and 7805 (under the revised criteria).

For the foregoing reasons, the Board finds that the preponderance of the evidence is against an increased disability rating left hand dorsum scars -including his separate rating for associated neurological symptoms.  The benefit-of-the-doubt provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3 do not apply, and the claim must be denied.

Furthermore, the Board has also considered whether staged ratings are appropriate under Hart, but as the Veteran's symptoms have remained constant throughout the course of the period on appeal, staged ratings are not warranted.

Additionally, the Board has considered the statements of the Veteran as to the extent of his current symptoms.  He is certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals. Massey v. Brown, 7 Vet. App. 204, 208 (1994).  To the extent that the Veteran argues or suggests that the clinical data supports an increased disability rating or that the rating criteria should not be employed, he is not competent to make such an assertion. 

Extra-schedular consideration

Finally, the Board finds that the Veteran's left hand dorsum scars do not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra- schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

There is no evidence that warrants referral of the Veteran's claim for extra-schedular consideration.  There is no evidence of marked interference with employment, frequent periods of hospitalization, or any other factor that would render inappropriate the application of regular rating standards with regard to the Veteran's left hand dorsum scars.  Accordingly, the claim will not be referred for extra-schedular consideration.


ORDER

A disability rating in excess of 10 percent for service-connected left hand dorsum scars is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


